Title: To Benjamin Franklin from ——— Puchelberg, 17 August 1782
From: Puchelberg, ——
To: Franklin, Benjamin


Monsieur,
Versailles 17. Aout 1782.
Il y a près d’un mois que Mrs. schweighauser & dobrée de Nantes m’ont prevenû, que le Congrés ayant pleinement approuvé les fournitures faites par ma maison à l’Orient pour la fregate l’Alliance, Capt. Landais a chargé Votre Excellence de me payer cet objet conformément au Compte des fournitures que j’en ai remis.

C’est pourquoi Et comme je me trouve actuellement à Versailles, j’ai l’honneur de prier Votre Excellence, de vouloir bien me faire Savoir l’heure de Sa Commodité, pour être finalement payé d’un Compte qui m’a causé bien des peines.
Comme, au reste, l’equipage de la dite fregate l’Alliance ne discontinue pas à me tourmenter pour la rentrée des fonds de leurs parts des prises Et dont j’ai la procuration en main; je Suplie également Votre Excellence, de me marquer, Si le partage de ces parts de prises aura lieu ou non? Dans ce dernier cas je Serai bien aise d’en prevenir le monde, afin que l’on me laisse tranquille.
J’ai l’honneur d’Etre avec bien du Respect Monsieur, de Votre Excellence le très humble Et très obeissant Serviteur
Puchelberg
 
Notation: Puchelberg 17e Aôut 1782.
